F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            DEC 8 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WILLIAM W. ANDREWS,

                Plaintiff-Appellant,

    v.                                                   No. 97-7020
                                                     (D.C. No. 95-CV-602)
    KENNETH S. APFEL, Commissioner,                      (E.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
       Effective September 29, 1997, Kenneth S. Apfel became the Commissioner
for the Social Security Administration. Pursuant to Fed. R. App. P. 43(c), Mr.
Apfel is substituted for John J. Callahan, former Acting Commissioner of Social
Security, as the defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Claimant William W. Andrews appeals from the district court’s order

affirming the decision of the Commissioner of the Social Security Administration

to deny his applications for disability and supplemental income benefits.

Claimant applied for benefits on August 25, 1993, alleging disability since

January 15, 1992, due to problems with his back, feet, and liver, and a chemical

imbalance. His requests for benefits were denied administratively and upon

reconsideration. After a hearing held on September 20, 1994, the administrative

law judge (ALJ) issued a decision concluding claimant was not disabled. The

Appeals Council denied review, making the ALJ’s decision a final decision of the

Commissioner. Claimant sought review in federal district court. The district

court, adopting the findings and recommendations of the magistrate judge,

affirmed the agency’s decision denying benefits. This appeal followed.

      Agency regulations establish a five-step sequential analysis to evaluate

disability claims. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(describing five steps in detail). Here, the ALJ reached step four, concluding that

claimant could return to his past relevant work. Our jurisdiction over this appeal

arises under 28 U.S.C. § 1291. Our review of the agency’s decision is limited to

determining, on the record as a whole, whether the decision is supported by


                                         -2-
substantial evidence and whether the correct legal standards were applied. See

Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996).

      On appeal, claimant contends that post-hearing evidence he submitted to

the Appeals Council demonstrates error in the ALJ’s assessment of his residual

functional capacity, analysis of his alleged pain, and determination of his

credibility. He challenges the ALJ’s analysis at step four of the applicable

sequence, asserting that the ALJ failed to make inquiry as to the mental demands

of claimant’s past relevant work. See Winfrey, 92 F.3d at 1024. Upon careful

review of these arguments and the record on appeal, we conclude that the vast

majority of claimant’s arguments on appeal were not presented to the district

court and, therefore, are not preserved for judicial review. See Crow v. Shalala,

40 F.3d 323, 324 (10th Cir. 1994) (issues not presented to district court not

considered on appeal absent compelling reasons).

      The only argument properly preserved for review is claimant’s contention

that medical evidence submitted to the agency post-hearing demonstrates a nexus

between claimant’s medical condition and his alleged pain. Claimant argues that

this evidence undermines the ALJ’s pain analysis and, accordingly, his decision.

We disagree. The record indicates that claimant sustained various injuries in

1972 following a 50' fall. These injuries and claimant’s resulting condition were

noted in a 1993 report by a consulting physician, Dr. Howard. The medical


                                         -3-
evidence claimant submitted post-hearing consists of notes and test results from

what claimant’s counsel described as a “full workup” regarding claimant’s spine,

ankle, foot, and chest. Appellant’s App., Vol. II at 123. These records do not

contradict Dr. Howard’s observations, his report on claimant’s condition or his

conclusion that the injuries resulted in “low back pain and foot pain . . . which

may prohibit [claimant] from doing heavy, strenuous type labor only.” Id. at 110.

The ALJ properly considered Dr. Howard’s report and credited his conclusions;

we cannot reweigh the evidence. See Hamilton v. Secretary of Health & Human

Servs., 961 F.2d 1495, 1500 (10th Cir. 1992).

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                         -4-